WRIGHT, Circuit Judge,
concurring:
I concur in the judgment of the court in this case. I am also in general agreement with the court’s opinion. The Miller Act makes clear that a prime contractor on a public building shall furnish “[a] payment bond with a surety or sureties * * * for the protection of all persons supplying labor and material in the prosecution of the work provided for in said contract for the use of each such person.” 40 U.S.C. § 270a(a)(2) (1970). The Miller Act further provides:
(a) Every person who has furnished labor or material in the prosecution of the work provided for in such contract, in respect of which a payment bond is furnished under section 270a of this title and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by him or material was furnished or supplied by him for which such claim is made, shall have the right to sue on such payment bond for the amount, or the balance thereof, unpaid at the time of institution of such suit and to prosecute said action to final execution and judgment for the sum or sums justly due him[.] * * *
40 U.S.C. § 270b(a) (1970). Thus the congressional intent is “to protect those whose labor and materials go into public projects” because such costs are not recoverable against the United States. MacEvoy Co. v. United States, 322 U.S. 102, 107, 64 S.Ct. 890, 893, 88 L.Ed. 1163 (1944). Whether the labor and materials are furnished directly to the prime contractor or through a subcontractor or a sub-subcontractor is irrelevant as far as the protection provided by the Act is concerned. If the prime contractor wants to protect himself against loss caused by subcontractors, he can “ 'secure himself against loss by requiring the subcontractors to give security by bond, or otherwise, for the payment of those who contract directly with the subcontractors. . ’ ” F. D. Rich Co. v. Industrial Lumber Co., 417 U.S. 116, 123, 94 S.Ct. 2157, 2162, 40 L.Ed.2d 703 (1974), quoting MacEvoy Co. v. United States, supra, 322 U.S. at 110, 64 S.Ct. 890 (emphasis by the Rich Court). And if he permits subcontractors to further subcontract, such permission can be made contingent on similar security being provided by the sub-subcontractor.